Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,2,4,5,8,9,11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“the first gate electrode partially extends into the first hard mask layer, and the second gate electrode partially extends into the second hard mask layer” (claim 1); 
“a first topmost surface of the second work function layer is over a second topmost surface of the first work function layer and is lower than a third topmost surface of the first gate dielectric layer … the second topmost surface of the first work function layer is lower than a third topmost surface of the third work function layer and a fourth topmost surface of the fourth work function layer” (claim 11); nor
“the second work function layer covers a first topmost surface of the first work function layer and exposes an upper portion of a sidewall of the first gate dielectric layer, and …the first topmost surface of the first work function layer is lower than a second topmost surface of the third work function layer” (claim 16).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899